
	

113 SRES 118 ATS: Supporting the designation of April as Parkinson's Awareness Month.
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 118
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Ms. Stabenow (for
			 herself, Mr. Udall of Colorado,
			 Mr. Isakson, and
			 Mr. Johanns) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of April as
		  Parkinson's Awareness Month.
	
	
		Whereas Parkinson’s disease is a chronic, progressive,
			 neurological disease and is the second most common neurological disease in the
			 United States;
		Whereas there is inadequate comprehensive data on the
			 incidence and prevalence of Parkinson’s disease, nevertheless it is estimated
			 that the disease affects 500,000 to 1,500,000 people in the United States and
			 the prevalence will more than double by 2040;
		Whereas there are millions of Americans who are
			 caregivers, family members, and friends greatly impacted by Parkinson’s disease
			 every day;
		Whereas it is estimated that the economic burden of
			 Parkinson’s disease is $14,400,000,000, including indirect costs to patients
			 and family members each year;
		Whereas although research suggests the cause of
			 Parkinson’s disease is a combination of genetic and environmental factors, the
			 exact cause and progression of the disease is still unknown;
		Whereas there is no objective test or biomarker for
			 Parkinson’s disease, and the rate of misdiagnosis can be high;
		Whereas the symptoms of Parkinson’s disease vary from
			 person to person and include tremors, slowness of movement, difficulty with
			 balance, swallowing, chewing, speaking, rigidity, cognitive impairment,
			 dementia, mood disorders, such as depression and anxiety, constipation, skin
			 problems, and sleep difficulties;
		Whereas there is currently no cure, therapy, or drug to
			 slow or halt the progression of Parkinson’s disease;
		Whereas medications mask some symptoms of Parkinson’s
			 disease for a limited amount of time each day, often with dose-limiting side
			 effects, and ultimately lose their effectiveness, leaving the person unable to
			 move, speak or swallow; and
		Whereas increased education and research are needed to
			 find more effective treatments with fewer side effects and, ultimately, an
			 effective treatment or cure for Parkinson’s disease: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the
			 designation of April as Parkinson’s Awareness Month;
			(2)supports the
			 goals and ideals of Parkinson’s Awareness Month;
			(3)continues to
			 support research to find better treatments, and eventually, a cure for
			 Parkinson’s disease;
			(4)recognizes the
			 people living with Parkinson’s who participate in vital clinical trials to
			 advance the knowledge of the disease; and
			(5)commends the
			 dedication of State, local, regional, and national organizations, volunteers,
			 researchers and millions of Americans across the United States working to
			 improve the quality of life of persons living with Parkinson’s disease and
			 their families.
			
